DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5 and 15 are amended. Claims 21-25 are newly added. Claims 1-15 and 21-25 are pending examination as below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 21-22 and 24-25 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 20180342716 (hereinafter referred to as Chu).
	Chu discloses a battery pack (paragraph [0003]) comprising: an enclosure assembly (Fig. 2); a component which is the battery module (paragraph [0003]) housed within the enclosure assembly through a battery pad (52 and 53, Applicant’s tray); a bracket (3) adapted to connect to both a support structure (33/34) of the battery module; a pair of end plates (21);  a first, second and third fastener (4) received through the bracket and into the battery pad of enclosure assembly; as well as the support structure 
	Chu disclose that the bracket (3) includes a mounting base, a wall section extending upwardly from the mounting base, and a mounting arm that extends outwardly and upwardly from the wall section (Fig. 1) wherein the first fastener is received through a first through-hole of the mounting base and the second fastener is received through a second through-hole of the mounting arm (Fig. 1), wherein the first through-hole and the second through-hole establish vertical attachment points of the bracket (Figs.1 and 2). Additionally, Chu disclose that the bracket comprises a window (side of bracket) formed in the wall section and one opening formed in the wall section at a location that is outboard of the window (See Fig. 1). 

Allowable Subject Matter
Claim 23 allowed. Chu, alone or in combination, does not teach or disclose the battery pack wherein a body of the bracket is Y-shaped and includes a pair of curved mounting arms, and further wherein the second fastener is received through a mounting tab of one of the curved mounting arms of the pair of curved mounting arm. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722